Mr. President, I have already had occasion to congratulate you on your unanimous election, and also to welcome the three new Members to our Organization. On the present occasion I am happy to convey to the Secretary- General, Mr. Kurt Waldheim, our appreciation of his ceaseless endeavors in the cause of peace and in the fulfillment of the principles and purposes of the Charter. We are fortunate indeed in having him as our Secretary-General today, when his views are needed on collective and co-operative action to tackle the diverse and urgent problems facing mankind at present.
73.	In the 29 years of its existence the United Nations has come to represent the overwhelming majority of the peoples and nations of the world. While this is indeed a matter for satisfaction, it is the few remaining areas of darkness that command our attention. I refer to the flagrant violation of the human rights of the majority of its people by the Government of South Africa, to the blatant refusal of South Africa to vacate Namibia, and to the continuance of the illegal racist regime in Zimbabwe. These continued affronts to the conscience of mankind are nagging reminders that, as long as some members of the human race are in bondage, the others are not wholly free. In our view, this Assembly should therefore consider more effective means of compelling these regimes practicing racism to respond positively to the collective will of the world represented by the United Nations.
74.	It is a matter of particular satisfaction to us to welcome the new wind of change in Portugal. Guinea-Bissau has attained independence and world recognition by admission to our Organization. We welcome the installation of an interim Government in Mozambique representing the will and aspirations of its people, and we look forward to welcoming Mozambique soon in our Organization as an independent and sovereign member. This is an irreversible trend and we are confident that the people of Angola will also win their freedom soon in conditions of peace and honor. India is appreciative of the decision of the present Government of Portugal to liquidate its colonial empire. This decision will enable Portugal to assume its proper place in the world of today, a place befitting its distinct history and rich culture. I am glad to say that Portugal and India have decided to re-establish diplomatic relations and to develop cultural relations between the two countries.
75.	Now I should like to turn my attention to the areas of conflict. Recent events in Cyprus remind us of the fatal danger of neglecting, until too late,, the potential causes of conflict. In 1960 we saw the freeing of Cyprus from colonial rule and its birth as a sovereign, independent and non-aligned State, whose bi national character was guaranteed by some external Powers. In retrospect, this curious system of external guarantees has proved to be unwise in principle and self-defeating in practice. Recently, one external intervention led to another and a threat to world peace and security was thus created. It is the people of Cyprus who suffered greatly as a consequence and all our sympathies are with them in this moment of crisis and uncertainty in their lives. But the fact that all States without exception have declared their respect for the sovereignty, independence and territorial integrity of non-aligned Cyprus is a good augury, for it provides the essential elements for a durable structure of peace and a return to constitutionality. We welcome the negotiations taking place directly between the leaders of the two communities in Cyprus which have been arranged with the assistance of the Secretary-General. We hope that their talks will also encompass future internal constitutional arrangements, and that agreement can be reached at an early date so that the withdrawal of foreign forces now in Cyprus becomes possible. The non-aligned countries have already declared their willingness to be available for any assistance that they can render.
76.	The situation in the Middle East may freeze into another period of neglect, if the momentum towards a solution of the basic problems slows down. Only the rapid and full implementation of Security Council resolution 242 (1967) can lead to a just and enduring peace. The restoration of the legitimate rights of the Palestinian people is another cornerstone in the structure of a lasting peace. Israel's refusal to vacate Arab territories captured as a result of aggression is a continuing provocation to the Arab States and negates the principles enshrined in the Charter of the United Nations. If the catastrophe of another war in the Middle East is to be avoided, Israel should end its aggression and the legitimate rights of the Palestinian people should be restored to them.
77.	The war in Cambodia shows no signs of ending, which is a matter of deep concern and anguish for us. In South Viet Nam, violations of the Paris Agreement continue to take place, with the legacies of external interference persisting and jeopardizing the prospects of early implementation of the provisions of the Agreement. How much longer are the peoples of IndoChina destined to suffer the ravages of war with all its frightful weapons? In South Viet Nam international efforts should be directed to the fulfillment of the constitutional provisions of the Paris Agreement. The people of Cambodia should be allowed to determine their future free from external interference and in conditions of peace and security. In Laos we welcome the formation of the Provisional Government of National Union, which is a testimony to the wisdom and statesmanship of the Laotian- leaders. We hope that this development, which has terminated several years of hostilities, will create conditions of peace and progress for the Laotian people.
78.	In our part of the world, I am happy to report that tangible progress has been made in creating an atmosphere of good neighborliness. The Simla Agreement of 3 July 1972 provides a good and common basis for India and Pakistan to turn away from a period of confrontation and conflict to one of peace and co-operation. We have made special efforts to implement the Simla Agreement and, in spite of unfortunate delays, the two countries have concluded some agreements designed to normalize relations. The latest agreement signed at Islamabad on 14 September 1974 provides for the restoration of communications and travel facilities, and we hope that the progress achieved so far will lead to more agreements in other fields and to an era of peace and prosperity for the peoples of India and Pakistan.
79.	We are actively engaged with our other neighbors to develop and extend bilateral and mutually beneficial co-operation in newer fields. The maritime boundary agreement with Sri Lanka is a significant example. Similarly, mutually satisfactory agreements on borders and other long-pending matters have been concluded with Indonesia, Burma and Bangladesh. Our relations with our other neighbors, Afghanistan, Bhutan and Nepal, are characterized by the spirit of mutual understanding and the desire to co-operate for our mutual benefit.
80.	Our underground peaceful nuclear explosive experiment of 18 May 1974 must be seen in the context of our endeavor, at the national level, to develop our natural resources and capacities to the fullest extent for the benefit of our people. The international community has long recognized that nuclear explosive technology can be of great value in the development process. The non-aligned countries had also stressed this in the Declaration adopted by the Third Conference of Heads of State or Government of the Non-Aligned Countries, held at Lusaka from 8 to 10 September 1970. We have no intention of making nuclear weapons. I wish to reiterate once again in this forum our firm and consistent policy to use nuclear energy and technology solely for peaceful purposes.
81.	I should now like to say a few words about the areas of challenge that face the world community. Since the end of the last world war, the principal challenge to mankind has been the discovery of the basis for lasting world peace and security. In recent years, we have seen the evolution of a period of detente and a general relaxation of tensions among the great Powers. We welcome this development as a positive contribution to removing dangers of global conflict. However, the process of detente between the great Powers will have more meaning for the rest of the world if it takes into account the interests of all countries and if the benefits of detente are used to meet the challenges that face mankind, especially disarmament and development.
82.	Disarmament has been the subject of continuous discussion in multilateral forums since the days of the League of Nations. But progress was slow, and the arms race entered a qualitatively new phase with the stockpiling of nuclear weapons to such an alarming extent that they are capable, if used, of destroying their targets five times over and obliterating all signs of modern civilization. India feels that nuclear dis-armament should receive the highest priority in our deliberations, for it provides the key not only to the prevention of wars of mass destruction but also to the release of resources for tackling what the Secretary-General has called the other "ancient enemies of mankind poverty, disease, natural disaster" [A/9601/Add.I]. Progress towards disarmament is possible only if nuclear-weapon States abjure all nuclear weapons and accept equal obligations with the rest of the world community. We support the early convening of a world disarmament conference after adequate preparation and with the participation of all States.
83.	The holding of the Caracas session of the Third United Nations Conference on the Law of the Sea was an event of outstanding importance. Significant progress was made, as nearly 150 countries worked to reconcile their interests, which were sometimes widely divergent. As a developing country with a long coast-line, India attaches special importance to this .Conference. With several years of preparatory work behind us, it. is our hope that further progress will be made towards an equitable and universally acceptable treaty on the law of the sea during the third session of the Conference to be held in Geneva next year.
84.	During this year there have been major changes in the international economic scene. This world body dealt with the problems of development not only in the sixth special session held earlier this year but also in the World Population Conference which has just concluded in Bucharest, and it will deal with them further in the World Food Conference which is to be held in November. We are particularly appreciative of the fact that for the first time population questions have been accepted as an integral part of the developmental process. We hope that the World Food Conference will be a first step in tackling, at the international level, an important problem which so far has been neglected by the international community.
85.	The problems of development will acquire ever greater urgency and importance with the rapid depletion of natural resources and the increasing population of the world. They are already assuming global proportions, and their effects will be felt everywhere. They cannot, be solved nationally or regionally, because there is already a growing and irreversible trend of interdependence among nations. Only global solutions can cope with global problems. Every problem today is virtually a world problem and calls for a world response.
86.	The earth's resources are finite, and so is its capacity to absorb wastes. The world is in the grip of economic forces that appear to be uncontrollable. There is rampant inflation as well as stagnation in production. These phenomena have aggravated an already iniquitous situation with extremes of poverty and wealth in the world. In some parts of the world there seem to be no limits to the appetite for consumption, while in other countries millions of people are short of even the essentials of simple and plain living^ such as food, clothing, housing and medicine. The future growth of the developing countries is at the mercy of the high world prices of fertilizers, fuel and industrial goods. What are the global options available in this grave economic situation? It is not enough for the affluent countries to confine their concern to monetary fluctuations. There is an imperative need to help the countries most seriously affected by the current economic crisis. Any long-term global balance between demand and supply and natural resources must take into account, first and foremost, the requirements of those countries.
87.	We welcome the statement of the Secretary- General in the thought-provoking introduction to his report that "it is an underlying assumption of the United Nations that no problem of human relations is insoluble [ibid.]. It is in that spirit that we view the decisions of the sixth special session which are designed to pave the way to a new international economic order. While we appreciate the efforts made by the Secretary-General in trying to maintain the momentum generated by the special session, we note that he has himself pointed out that "failure to sustain international action and collective responsibility may easily put in question the actual survival of millions of people" [ibid.].
88.	An emergency operation has been entrusted to the Secretary-General to provide immediate practical assistance to the most seriously affected countries, which have been rendered unable to meet the mounting costs of their essential imports [resolution 3202 (S-VI), chap. X], The responsibility for their present predicament is clearly not their own; they have been reduced to this precarious situation by economic events outside their control. In recognition of this fact, the sixth special session decided that emergency measures were necessary for assisting these countries, and it also envisaged the necessity for medium-term assistance to them. However, we are disappointed at the offers received so far of help for these countries. If tragic consequences to many countries and general disillusionment as to the effectiveness of international co-operation are to be averted, assistance must be forthcoming quickly and in adequate measure.
89.	Perhaps at no time before in human history has mankind been confronted with problems of the present scope and scale. And at no time before has man been so conscious of the unity and common destiny of his own kind. Nor has he ever been in a better position than now to regulate his resources, his consumption and his environment in such a manner as to meet his material and spiritual needs. There is no forum more appropriate than the United Nations for meeting to the full extent the challenges facing us. There is no better time than the present, and the lead can only come from those who are blessed with the means to do so.
